United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60669
                          Summary Calendar


DAWIT TESSEMA, also known as David Williams,
also known as Dan Matthews

                     Petitioner

     v.

JOHN ASHCROFT, U.S. ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 778 333
                        --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dawit Tessema, an Ethiopian national, petitions for review

of the Board of Immigrations Appeals’ (“BIA”) decision dismissing

his appeal of the Immigration Judge’s order of removal.        The

Government moves to dismiss the appeal because the petition for

review was not timely filed.

     An alien must file his petition for review “not later than

30 days after the date of the final order of removal.”       8 U.S.C.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60669
                                 -2-

§ 1252(b)(1).   The 30-day filing deadline is jurisdictional.

Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).

     The 30-day deadline began to run in the instant case on

July 16, 2003, when the BIA issued its decision, and expired on

Friday August 15, 2003.   Tessema’s petition for review, which was

received and filed on Monday August 18, 2003, was one day late.

Tessema argues that the deadline should be equitably tolled

because the delay in filing resulted from a massive power outage

in the northeastern portion of the United States on August 14,

2003.

     The 30-day deadline is mandatory and jurisdictional, and

this court has strictly applied it.   See Karimian-Kaklaki v. INS,

997 F.2d 108, 110-11 (5th Cir. 1993); Guirguis v. INS, 993 F.2d
508, 509 (5th Cir. 1993); see also Navarro-Miranda, 330 F.3d

at 676.   Because Tessema’s petition for review was untimely, this

court lacks jurisdiction.   The Government’s motion to dismiss the

appeal is GRANTED, and the petition for review is DISMISSED.